                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


SOVEREIGN O’DELL,

             Plaintiff,                         No. 15-13511

v.                                              District Judge Laurie J. Michelson
                                                Magistrate Judge R. Steven Whalen

KELLY SERVICES, INC., ET AL.,

             Defendants.
                                        /

                                        ORDER

      Defendant’s Motion to Stay Dispositive Motion Deadline Pending Resolution of

Defendant’s Motions [Doc. #95] is GRANTED.

      The dispositive motion deadline set for August 16, 2019 is stayed. Dispositive

motions will be due thirty days after the Court makes a final ruling on Defendant’s

Motion to Dismiss Plaintiff’s Third Amended Complaint for Failure to Comply with the

Court’s Orders Regarding Discovery [Doc. #88] and Defendant’s Motion for Protective

Order Regarding the Deposition of John Nicholson [Doc. #90].

      IT IS SO ORDERED.


Dated: July 30, 2019                            s/R. Steven Whalen
                                                R. STEVEN WHALEN
                                                UNITED STATES MAGISTRATE
                                                JUDGE
                             CERTIFICATE OF SERVICE

       I hereby certify on July 30, 2019 that I electronically filed the foregoing paper with
the Clerk of the Court sending notification of such filing to all counsel registered
electronically. I hereby certify that a copy of this paper was mailed to non-registered ECF
participants on July 30, 2019.


                                                         s/Carolyn M. Ciesla
                                                         Case Manager for the
                                                         Honorable R. Steven Whalen
